Citation Nr: 0922506	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-29 239 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability on an extraschedular 
basis.   



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1970 to September 1974.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of rating decision in April 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2005, the Veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record.

In a decision in June 2008, the Board denied the claim for a 
total disability rating for compensation based on individual 
unemployability on a schedular basis and remanded the claim 
to the VA's Director of Compensation and Pension Service for 
consideration of an extraschedular rating.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran is not precluded from securing and following a 
substantially gainful occupation due service-connected 
disability dishydrotic eczema of the hands and feet with 
recurrent cellulitis, rated 50 percent, and appendectomy 
scar, rated noncompensable zero percent. 


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability on an extraschedular 
basis have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 4.16(b) (2008).   

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2006 and in April 2006. The notice 
included the type of evidence needed to substantiate the 
claim for a total disability rating for compensation based on 
individual unemployability on an extraschedular basis, 
namely, that he was unable to secure or follow a substantial 
gainful occupation as a result of service-connected 
disabilities.

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any nonfederal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained VA records and 
records of the Social Security Administration.  The VA has 
also afforded the Veteran VA examinations.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that in 1973 the Veteran was 
hospitalized for dishydrotic eczema of the feet.

After service, in a rating decision in July 1976, the RO 
granted service connection for dishydrotic eczema of the 
hands and feet, and assigned a 10 percent rating. In a rating 
decision in November 1982, the RO increased the rating to 30 
percent. In a rating decision in November 1984, the RO 
increased the rating to 50 percent.  Aside from an 
appendectomy scar, evaluated as noncompensable (0 percent), 
service connection is not in effect for any other disability, 
and the combined rating for the service-connected 
disabilities is 50 percent.   

The current claim was received at the RO in December 2005. 
The record indicates that the Veteran has had 12 years of 
formal education and work experience as a warehouseman and 
laborer.  He last worked full time in 1985.  

On VA dermatological examination in November 2004, the 
examiner noted that the Veteran's skin condition was 
manifested by intermittent flare-ups and periods of 
remission, which were treated with topical steroid creams 
among other medications, which had become progressively 
worse.  The Veteran's symptoms included peeling skin, 
ulcerations, blisters, crusting, itching, and pain, but with 
no systemic symptoms.  Evaluation of the feet revealed no 
current blisters, but there was erythema and peeling between 
the toes.  Scaling was noted on the plantar surface of the 
feet.  Evaluation of the hands revealed small blisters. It 
was noted that the Veteran was unemployed.

As for the effect on daily activities, it was reported that 
the feet condition caused severe problems with chores and 
exercise and moderately impacted the Veteran's ability to 
play sports and other forms of recreation.  Mild impairment 
for shopping and traveling were noted and there was no 
impairment in terms of feeding, bathing, dressing and 
grooming.  The disability on the hands caused moderate 
impairment of the Veteran's ability to perform chores and 
mild impairment for shopping, sports, recreation, traveling, 
and feeding. There was no impairment for dressing, grooming, 
and bathing. It was noted that the problems arose during 
flare-ups.

Of record are statements from potential and former employers.  
Two potential employers stated that the Veteran could not 
work with chemicals or oils or with food preparation because 
of his hands.  Several former employers indicated that the 
Veteran was a good worker, but he could not work regularly 
because of his feet.

On VA examination in March 2006, the Veteran stated that his 
skin problem on his feet wax and wane and was currently 
better than it had been in years.  He stated that he was 
hospitalized for cellulitis in the 1990s, but he had not 
required hospitalization since then.  He stated that he was 
able to stand for only about 3 to 4 hours at a time, which 
prevented him for working full time, but he did work sorting 
potatoes, which required that he stand 8 hours a day.  He 
also stated that he lived in a small community, where 
everyone knew about his inability to stand for long, so that 
no one would hire him. He indicated that he had not had any 
recent blisters or fissures and had fewer problems with 
flare-ups. 

Evaluation of the feet revealed macerated skin and healing 
vesicles on the plantar surfaces with cracking of the skin. 
There was no obvious erythema or warmth. About 50 percent of 
the feet were involved. There were calluses on his hands 
which were dry with hyperkerototic skin and healed vesicles 
in the palmar aspects of the hands with 50 percent of the 
surface involved. The examiner reported that about 10 percent 
of the exposed surface was involved and about 4 percent of 
the total body skin surface was affected.  Color photographs 
of the skin of the hands and feet have been associated with 
the report.  

During the examination, the Veteran was also noted to 
complain of neurological pains which began in the feet and 
radiated to his head.  He said that these pains caused him to 
become unsteady and occasionally fall.  After the examination 
the VA physician stated that he could not explain the 
symptoms, but it less likely than not related to dishydrotic 
eczema.  The examiner stated that although the Veteran could 
not stand longer than three to four hours at a time because 
of dishydrotic eczema, he could be employed with frequent 
breaks.

Law and Regulations

VA will grant a total disability rating for compensation 
based on unemployability on an extraschedular basis when the 
evidence shows that the Veteran is precluded, by reason of 
service-connected disabilities, from securing and following a 
gainful occupation, considering employment history and 
education and vocational attainment.  38 C.F.R. § 4.16(b).

Analysis

On VA examination in March 2006, the Veteran complained of 
neurological pain from his feet to his head, causing him to 
become unsteady and occasionally fall, but the VA examiner 
expressed the opinion that it was less likely than not that 
this problem was related to service-connected dishydrotic 
eczema. 



While the statements from the Veteran's former employers 
indicate that the Veteran was restricted in the kind of work 
he could do because of his skin disability, there is no 
evidence that the service-connected skin disability precludes 
him from securing and following a gainful occupation 
employment.  Evaluations of the service-connected skin 
disability were described as mild to moderate in terms of the 
impact on activities on daily living, and severe only with a 
flare-up.  On VA examination in March 2006, while the 
examiner indicated that the skin disability would made full 
time work difficulty, if the Veteran had to stand on his 
feet, he could be employed with frequent breaks.

In view of the above, the Board concludes that the current 
record does not support the finding that the Veteran is 
unable to secure and follow a substantially gainful 
occupation because of his service-connected skin disability 
alone on an extraschedular basis under 38 C.F.R. § 4.16(b).  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

A total disability rating for compensation based on 
individual unemployability on an extraschedular basisis 
denied.    


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


